Per Curiam.
We cannot distinguish this case from Strauch v. Shoemaker, 1 W. & Ser. 175, and Michew and McCoy, 7 *155W. Ser. 390-1. The number of the tract was an artificial mark set on it for convenience of designation; but it might be designated by any other. The question was one of identity. As to notice, an owner who neglects to pay his taxes or call at the office to inquire, has no right to complain of want of precision. There was enough in this instance to lead him to the truth; and it is sufficient that the description did not positively mislead him.
Judgment affirmed.